Case 2:16-cv-00814-SPC-MRM Document 180 Filed 08/31/21 Page 1 of 3 PageID 3967




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                          FORT MYERS DIVISION

 ANITA ANDREWS,

              Plaintiff,

 v.                                                   Case No: 2:16-cv-814-SPC-MRM

 DEPUTY BRANDON
 MARSHALL, SERGEANT
 ROBERT KIZZIRE, CORIZON
 HEALTH, INC. and CARMINE
 MARCENO,

               Defendants.
                                           /

                                         ORDER1

        Before the Court is United States Magistrate Judge Mac R. McCoy’s

 Report and Recommendation (“R&R”) (Doc. 179). Judge McCoy recommends

 granting and denying in part Defendants’ Renewed Motion to Tax Costs (Doc.

 173). Neither party timely objected, so the matter is ripe for review.

        After conducting a careful and complete review of the findings and

 recommendations, a district judge may accept, reject, or modify the magistrate

 judge’s R&R. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright, 681




 1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using
 hyperlinks, the Court does not endorse, recommend, approve, or guarantee any third parties
 or the services or products they provide, nor does it have any agreements with them. The
 Court is also not responsible for a hyperlink’s availability and functionality, and a failed
 hyperlink does not affect this Order.
Case 2:16-cv-00814-SPC-MRM Document 180 Filed 08/31/21 Page 2 of 3 PageID 3968




 F.2d 732 (11th Cir. 1982). In the absence of specific objections, there is no

 requirement that a district judge review factual findings de novo, Garvey v.

 Vaughn, 993 F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept,

 reject, or modify, in whole or in part, the findings and recommendations, 28

 U.S.C. § 636(b)(1)(C). The district judge reviews legal conclusions de novo,

 even in the absence of an objection. See Cooper-Houston v. Southern Ry. Co.,

 37 F.3d 603, 604 (11th Cir. 1994).

       After careful consideration and an independent review of the file, the

 Court accepts and adopts the R&R (Doc. 179) in full.

       Accordingly, it is now

       ORDERED:

       (1) The Report and Recommendation (Doc. 179) is ACCEPTED and

          ADOPTED and incorporated into this Order.

       (2) Defendants’ Renewed Motion to Tax Costs (Doc. 173) is GRANTED

          in part and DENIED in part as follows:

                a. The motion is granted to the extent Defendants are awarded

                   $454 in fees for service;

                b. The motion is granted to the extent Defendants are awarded

                   $3,864.30 in fees of the Court Reporter;

                c. The motion is granted to the extent Defendants are awarded

                   $80 for witness fees;




                                           2
Case 2:16-cv-00814-SPC-MRM Document 180 Filed 08/31/21 Page 3 of 3 PageID 3969




               d. The Clerk of Court is DIRECTED to enter an amended cost

                  judgment for Defendants Brandon Marshall, Robert Kizzire,

                  and Sheriff Carmine Marceno, in his official capacity as Lee

                  County Sheriff with the amended amount being $13,438.30;

               e. The motion is denied to the extent it seeks any greater or

                  different relief.

       DONE and ORDERED in Fort Myers, Florida on August 31, 2021.




 Copies: All Parties of Record




                                      3
